Case 5:19-cv-01186-SLP Document 1 Filed 12/23/19 Page 1 of 13




                                               CIV-19-1186-SLP
Case 5:19-cv-01186-SLP Document 1 Filed 12/23/19 Page 2 of 13
Case 5:19-cv-01186-SLP Document 1 Filed 12/23/19 Page 3 of 13
Case 5:19-cv-01186-SLP Document 1 Filed 12/23/19 Page 4 of 13
Case 5:19-cv-01186-SLP Document 1 Filed 12/23/19 Page 5 of 13
Case 5:19-cv-01186-SLP Document 1 Filed 12/23/19 Page 6 of 13
Case 5:19-cv-01186-SLP Document 1 Filed 12/23/19 Page 7 of 13
Case 5:19-cv-01186-SLP Document 1 Filed 12/23/19 Page 8 of 13
Case 5:19-cv-01186-SLP Document 1 Filed 12/23/19 Page 9 of 13
Case 5:19-cv-01186-SLP Document 1 Filed 12/23/19 Page 10 of 13
Case 5:19-cv-01186-SLP Document 1 Filed 12/23/19 Page 11 of 13
Case 5:19-cv-01186-SLP Document 1 Filed 12/23/19 Page 12 of 13
Case 5:19-cv-01186-SLP Document 1 Filed 12/23/19 Page 13 of 13
